Order, Supreme Court, New York County (Stuart Cohen, J.), entered May 20, 1996, which denied plaintiff’s motion to confirm the report of the Special Referee recommending that plaintiff be awarded attorneys’ fees of $43,710.61, and directed a hearing before the court as to the reasonable value of plaintiff’s attorneys’ services, unanimously modified, on the law and the facts, to grant the motion to the extent of awarding $30,000 and vacating the direction for another hearing, and otherwise affirmed, without costs. The Clerk is directed to enter judgment accordingly.
In litigation involving plaintiff cooperative board’s efforts to obtain access to the then-pro se defendant’s apartment, the motion court rejected the Special Referee’s recommended fee *151award for plaintiffs attorneys’ services of $43,710.61 as "inherently unreasonable” because of the simplicity of a litigation that was resolved by motion without the necessity of hearings, and set the matter down for a new fee hearing before the court. While we agree with the motion court that the Special Referee did not give due weight to the lack of complexity, that circumstance did not warrant rejection of the entire report, which informatively considered the other criteria for a fee award (see, Jordan v Freeman, 40 AD2d 656), and is more than adequate to assist in reaching a final determination without another hearing. Based upon our independent review of the record, we find that the total recommended fee award is excessive to the extent indicated (see, Tige Real Estate Dev. Co. v Rankin-Smith, 233 AD2d 227). Concur—Wallach, J. P., Nardelli, Williams and Tom, JJ.